THIS NON - EXCLUSIVE  MARKETING AGENCY AGREEMENT  




                                         Made as of the 14 day of June, 2007




BETWEEN:

Wataire International Inc. a company incorporated in the

State of Washington, USA and Head Offices in California.

Suite 300, Warner Center ,  21550 Oxnard Street,

Woodland Hills ,CA  91367

(The “Company”)

AND




Aquaduct International LLC

31 Castle Road, Piermont, N.Y. 10968                  

(The “Agent”)




The Company is the legal and beneficial owner of all right, title, intellectual
property, and interest in and to the trade name, copyright, brand and trademark
“Wataire” with respect to the Product as herein and after defined.




A.

The Company is the legal and beneficial owner of Intellectual property and
design of Water Generating Machines and has developed packaging, accessories and
promotional materials for the purposes of its sale (the “Product”);




B.

The Marketing Agent has requested and the Company has agreed to grant to the
Agent, the distribution and marketing rights for the Wataire Branded Product on
the terms and conditions hereof.




NOW THEREFORE THIS NON - EXCLUSIVE AGREEMENT WITNESSES

that in consideration of the premises and mutual covenants and agreements
hereinafter set forth,   with the Agent and the Company agrees as follows:




1.00

APPOINTMENT




1.01

The Company hereby appoints the Marketing Agent its sales representative within
the state of Florida, USA (The “Territory”) upon the terms and conditions
hereinafter set forth and the Agent hereby accepts such appointment. The Company
at its sole discretion shall determine the scope of a Marketing Agent’s
territory based on purchases, financial capacity and other considerations for
each area sought by the Agent.




1.02

Non-Exclusivity of Appointment: Providing that the Marketing Agent has not
breached any provisions of this agreement and provided further that the
Marketing Agent diligently and faithfully carries out the duties and obligations
imposed on it by this agreement, the Marketing Agent shall, during the term of
this non-exclusive agreement, and any extended period of agreement or upon
renewal of this agreement,





1




be the designated Wataire marketing Agent of the Company within the specific
Territory.




The Company, during the life of this current agreement, will not enter into an
exclusive distribution agreement with another firm without first offering the
current licensee the opportunity to make its own presentation and application
for exclusivity. The Company’s decision as to any exclusivity will be based on
an objective assessment of the capabilities of any applicant to effectively
represent the Company and its products to the fullest possible commercial
exploitation of the Company’s product offerings. In this circumstance if, in the
Companies sole assessment, the Marketing Agent does not have the financial or
marketing and service capacity to fulfill the needs of some Purchasers in the
area ,the Company and the Marketing Agent agree to work together to complete the
sale.  If the Company does intervene, the Company shall negotiate a finders fee
for the agent. This provision is to prevent lose of any prospective sale and
insure cooperation between the Company and the Marketing Agent. The Marketing
Agent shall be responsible for service work on these accounts.




1.03

Pricing Policy: While the Company does not wish to set pricing for the Marketing
Agent the Company reserves the right to set Pricing for the Marketing Agent
network to insure continuity and fair dealing. In this event the Marketing Agent
will be entitled to a minimum 20% mark-up over invoice price.




1.04

Sub Agents: The company grants the right to the Marketing Agent to appoint Sales
Dealers in the territory, such appointments shall be at the Marketing Agents own
discretion and expense.




1.05

Sales activities: The company grants the non-exclusive rights to the Marketing
Agent to market, promote and sell Wataire brand products within the territory.







1.06

Sales quota: The Company reserves the right to complete sales in the territory
if as above (1.02) in the Companies assessment the Marketing Agent is not
satisfactorily serving prospective Buyers. The Company agrees that any sales or
orders generated directly or indirectly within the territory, or for use and
operation within the territory will be counted as part of the required sales
quota.




Customer Inquiries.




The Company covenants and agrees that all inquiries with respect to, or orders
for, Wataire brand Products received by the Company for the Territory, shall be
referred to the Marketing Agent for the Marketing Agent’s attention in
accordance with the terms of this agreement.




The Marketing Agent covenants and agrees that all inquiries with respect to, or
orders for the Product received by the Agent from outside of the Territory shall
be referred to the Company for the attention of the Company or other agents of
the Company.





2










2.00 TERM




The term of this non-exclusive agreement shall be for an initial period of 180
days and will commence immediately upon execution of this agreement.




Renewal.

The Company and the Marketing Agent agree to negotiate an extension to this
agreement if within the term of this agreement, the Marketing Agent is in the
effective cause of completing the terms contained within.




3. OBLIGATIONS OF THE AGENT




During the term of this agreement the Marketing Agent shall use his best efforts
to advertise and promote the sale of the Products of the Company and to make
regular and sufficient contact with the present and prospective customers of the
Company in the Territory.  




3.01

Supply the Company with quarterly records of all contacts made by the Marketing
Agent’s representatives. Supply the Company with quarterly records of all
contacts made by the Marketing Agent’s representatives, to present and
prospective customers of the Company in the Territory, including the manner of
such contacts; and




3. 02  The Marketing Agent assumes all responsibilities and expenses for “After
Sales Service”, and must work towards stocking a minimum quantity of replacement
parts equal to 3-4% of their projected sales volume.




 

3.03  Limit his sales activities to the Territory.




4.00

STATUS OF AGENT




4.01

The status of the Marketing Agent shall be that of an Independent Contractor and
the Marketing Agent shall have no authority to assume or create any obligation
whatsoever expressed or implied, in the name of the Company, or to bind the
Company in any manner whatsoever.

4.02

The Marketing Agent shall have no authority hereunder to enter into any contract
of sale or employment on behalf of the Company, or to endorse the Company’s
checks, or to make allowances or adjustments on accounts for the return of
merchandise, except pursuant to written authorization of the Company. The
Company retains the right to review and approve of the legal language in any
Dealer appointment agreement entered into by the Marketing Agent that will or
could oblige the Company in any manner.  

4.03

The Marketing Agent undertakes and agrees that he will not furnish to any
customer or prospective customer, any warranties, undertakings, or guarantees of
any nature





3




whatsoever that may intend to involve the responsibility or liability of the
Company unless authorized by the Company in writing.  In the event that the
Marketing Agent does allow or furnish to customers or prospective customers,
warranties, undertakings or guarantees of any nature whatsoever, which might
involve the responsibility or liability of the Company, and which is not
authorized by the Company in writing, the Marketing Agent agrees to indemnify
and save the Company harmless from any claims, demands, damages, costs or losses
whatsoever arising out of or in any way connected with such warranties,
undertakings or guarantees.







5.00

EXPENSES




5.01

Except as hereinafter provided, all expenses in connection with the Marketing
Agent’s performance of this agreement and its activities as Marketing Agent for
the Company, including, but not limited to travel, automobile, salaries and
supplies, shall be borne by the Marketing Agent and he shall be solely
responsible for the payment thereof.

At its discretion and in the interest of promoting sales the Company shall
provide at its expense, technical information, access to marketing materials and
technical personal in the territory for purposes of training, product launches,
and trade shows.




6.00

ACCEPTANCE OF ORDERS




6.01

Orders received by the Marketing Agent for the purchase of Wataire Branded
Products of the Company shall not bind the Company until accepted by it. The
Company reserves the sole and exclusive right to accept or reject any order. In
the interests of duty and corporate growth the Company shall make every effort
to complete it’s supplier obligations and agrees not to unreasonable or
capriciously reject any orders obtained as a result of the efforts of the
Marketing Agent. This condition is in part to protect us against supply
shortages, acts of God, natural disasters and component supply problems.




7.00

OBLIGATIONS OF THE COMPANY




7.01

During the currency of this agreement the Company shall:




7.01.01

Permit the Marketing Agent to hold himself out as the area Marketing Agent, for
the Wataire Brand Product in the Territory, and during any renewal term




7.01.02

Permit the Marketing Agent to use all intellectual property rights and know how
and associate with the Product in the course of their performance of this
agreement;








4




7.01.03

Provide technical and promotional materials, pricing information and other
related materials as may be reasonably required to market the Product.




7.01.04

Provide to the Marketing Agent a commercially acceptable industry standard
one-year warranty for the Product.    










8.00

PRICING AND TERMS

 

8.01

 The Marketing Agent agrees to the minimum purchase quantity as follows:




8.01.01

Initial order of one 20-ft container of WII–4010 units for designated territory
as described above. This product order shall be placed immediately upon signing
of the agreement.  




8.01.02

Purchase 2 CI-2500 LPD units within 90 days of execution of agreement.

                      

8.01.03

All purchases by the Marketing Agent will be on a FOB factory basis.




8.01.04

The sales price of the commercial industrial units, the W II-4010 units and all
future product will be subject to price change under the terms of this contract,
in USD and are to be determined as equipment is ordered.  




I)

CI - 2500 LPD units @  Price to be determined

II)

CI - 5000 LPD units @  Price to be determined

III)

WII–4010, 1 to 3 Containers  @  Price to be determined

IV)

      WII–4010, 4 to 10 and more Containers will be @ Price to be determined







8.01.05

An Irrevocable Transferable Letter of Credit for the minimum required purchase
as per section 8.01.01 posted with a financial Institution acceptable to the
company within 45 day of the signing of  this agreement is required.




8.01.06

The Company will facilitate orders immediately upon receiving the irrevocable
Letter of Credit, and shall make its best effort to deliver all goods within
12-14 weeks.




9.00

NON-COMPETITION








5




9.01

The Marketing Agent hereby covenants and agrees that he will not, during the
term of this agreement and for three years following the termination of this
agreement, whether as an officer, employee, agent, director, shareholder,
partner, or otherwise be engaged in, be connected with, invest in, loan money
to, or hold shares in any business or any corporation which carries on a similar
business. This requirement includes the manufacture, distribution or sales of
the products or any other similar products governed by this agreement or any
renewals, modifications, or extensions hereof. These conditions shall not be
binding upon the Marketing Agent, if for any reasons the Company terminates its
business in the countries where it is incorporated.




10.00

TERMINATION WITHOUT NOTICE




10.01

The Company may, in its sole discretion, terminate this agreement without notice
or delay on the happening of any of the following events:            




      10.01.01

The Marketing Agent breaching any of the terms or conditions of this agreement;




10.01.02

The Marketing Agent becoming insolvent or being unable to pay his debts as they
generally become due;




10.01.03

The Marketing Agent making an assignment for the benefit of his creditors or
being petitioned into Bankruptcy;




10.01.04

A Receiver or Trustee in Bankruptcy of the Marketing Agent being appointed; or




10.01.05

The Marketing Agent is not being the effective cause of the sale of a minimum of
50% of the agreed quantities by the end of its term. In the event of termination
for failure to reach the required sale targets, the marketing Agent shall
continue to be obligated under this agreement as set out herein, for any sales
or dealership agreements entered into prior to the date of termination.




11.00

GENERAL PROVISIONS




11.01

Force Majeure.  In the Event of an inability or failure by the Company to
manufacture, supply or ship any of the Product by reason of any fire, explosion,
war, riot, strike, walk out, labor controversy, flood, shortage of water, power,
labor, or transportation facilities of necessary materials or supplies. Default
or failure of a Carrier, breakdown in or the loss of production or anticipated
production from plant or equipment, act of God or public enemy, any law, act or
order of any court, board, government or other authority of competent
jurisdiction, or any other direct cause (whether or not of the same character as
the foregoing) beyond the reasonable control of the Company, then the Company
shall not be liable to the Marketing





6




Agent during the period and to the extent of such inability or failure.
 Deliveries omitted in whole or in part while such inability remains in effect
shall be cancelled.




11.02

Governing Law.  This agreement shall be made and construed in accordance with
the laws of the State of California, USA. All disputes arising from or in
connection with this contract shall if possible be settled amicably through
friendly negotiation. In case no settlement can be reached thereby the dispute
may, if either Party so requires, be resolved by arbitration, to be approved by
mutual consent.




11.03

Entire Agreement.  This agreement together with all other documents incorporated
by reference shall constitute the entire agreement between the Company and the
Marketing Agent. With respect to all matters herein it is agreed that its
execution has not been induced by, nor does the Company or the Marketing Agent
rely upon or regard as material, any representations or writing whatsoever not
incorporated herein and made a part hereof and this agreement shall not be
amended, altered or qualified except by memorandum in writing signed by the
Company and the Marketing Agent. Any amendment, alteration or qualification
hereof shall be null and void and shall not be binding upon any party who has
not given its consent aforesaid.




11.04

Time of the Essence.  Time shall be of the essence of this agreement and every
part hereof.




11.05

Notice.  Any notice, demand or other communication by the terms hereof required
or permitted to be given by one party to another shall be given in writing by
registered mail, postage prepaid, addressed to such other party or delivered to
such other part as follows:




COMPANY:

Wataire International Inc.

                       Suite 300, Warner Center

                       21550 Oxnard Street, Woodland Hills  

                       California  91367




AGENT:

                  Aquaduct International LLC

31 Castle Road, Piermont, N.Y. 10968     




Or such other address as may be given by any of the parties.  Any notice
required or permitted under this agreement shall be in writing and shall be
deemed to be given upon the date of personal delivery or within 10 days of being
sent by Courier or as registered mail postage prepaid and addressed to the
addressee at the last address recorded on the records of the Company. Provided
however, that during any postal interruption, the said 10 days period shall not
be deemed to commence running until after the termination of such postal
interruption.








7




11.06

Non-Waiver.  No waiver by any party of any breach by any other party of any of
its covenants, obligations and agreements hereunder shall be a waiver of any
subsequent breach of any other covenant, obligation or agreement, nor shall any
forbearance to seek a remedy for any breach be a waiver of any rights and
remedies with respect to such or any subsequent breach.




11.07

Number and Gender.  All terms and words used in this agreement regardless of the
number and gender in which they are used shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine or
feminine or neuter as the context or sense of this agreement or any paragraph or
clause herein may require, the same as if such words would have been fully and
properly written in the appropriate number and gender.




IN WITNESS WHEREOF the parties hereto as of the day and year first above written
have duly executed this agreement.







SIGNED, SEALED AND DELIVERED

In the presence of:
                                                            Wataire
International Inc

Brad McGarvey

    

   /s/  Terry Nylander

Name

  

Per

              310, 5545 15B Ave

Address ______________________

Authorized Signatory

             Delta, BC                                         




                       Sales Rep

Occupation____________________

                                                










SIGNED, SEALED AND DELIVERED

 Aquaduct International LLC

In the presence of:
                                                                 

                Akosua Biney

/s/ Gary Tacon          

Name

      

Per

                2541 7th Ave, #27L

Address ­­­­­­­­­­­­­­­­­______________________
                                      Authorized Signatory

               New York, NY  10039
                                              

                              

                    Asst. Dir & Operations

Occupation____________________

                                                








8


